Shaw, C. J.
The claim of Mrs. Coffin upon the paper executed ty Admiral Coffin, and deposited by him with Mr. Quincy when mayor of Boston, is placed by her counsel on several grounds. 1st. As a good donatio mortis causa. Whatever differences there may be, amongst the courts of some of the States, in regard to what may be the subject of such a gift, it is, we believe, agreed on all hands that it must be some chattel, or some note or other security for money, capable of tradition or manual delivery ,• and that there must be an actual delivery, either to the donee or to some person for his use. The paper in question has none of the qualities or characteristics of a security for money ; there are no words of obligation, promise or engagement, purporting to create any debt or duty. But had it been of a different character, it could not take effect as such gift, because it was not delivered by Admiral Coffin to the donees or to any person for their use. It was delivered to a public officer to keep till the wri - ter should call for it, or till his death. In the latter event, if it was a testamentary paper, and in other respects available, it would operate without delivery; and so the act was not wholly void. But as it was subject to be recalled by the depositor at any time, and as it was in no event to be delivered to any one else, it could not be a delivery to the mayor for the use of the donees.
2d. As an appointment. But to give effect to an appointment, there must be some settlement, or trust, or fund established, in respect to which the power is reserved, and out of which the appointment is to be made. This was a direction to Admiral Coffin’s executors and trustees to pay an annuity out of his American property, by a paper purporting to be a codicil; and it presupposes a will previously executed, by which such fund had been established and trust created. But by the subsequent will, made many years afterwards, and *162purporting to be a disposition of all his property and a revocation of all prior wills, the will existing in 1827 was revoked and the fund out of which the power of appointment was tc be executed, if it could be construed to be one, failed.
3d. As an obligation for the payment of money. Without relying on the objection, that if it was a contract to pay money, the remedy should have been sought at law and not in equity, it seems to the court quite clear that it cannot be regarded as an obligation. There are no words purporting to be those of contract, obligation or engagement; no purpose, object or consideration expressed ; and the payment could only be made by his executors, of course after his decease. If we go out of the paper itself, to evidence aliunde, we think, whatever his purposes were at the time, they were altered afterwards. But the consideration already stated under the former head is decisive. An obligation must be delivered to the obligee or to some person for his use ; and here was no delivery, actual or constructive.
4th. But the court are of opinion, from the whole tenor of the paper, that it was essentially testamentary. It purports to be a codicil to direct how his executors shall apply and dispose of his property after his decease. It therefore possessed all the characteristics of a will. If a previous will had been proved, this might have been proved as a codicil, which it purports to be. If no previous will had been proved, this paper, if available at all, must have been proved as an original will, in the probate court, before any right or claim could be founded upon it. But as the subsequent will of 1839 operated in terms, as well as by necessary implication, as a revocation of all prior wills and testamentary dispositions, this paper, whether regarded as a codicil or an original will, is revoked.

Bill dismissed.